—In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Suffolk County (MacKenzie, J.), dated August 31, 2009, which, without a hearing, granted the plaintiff wife’s motion for an award of an attorney’s fee in connection with the husband’s prior appeal from an order of the same court dated July 18, 2008, which had been determined by decision and order of this Court dated February 16, 2010 {Label v Label, 70 AD3d 898 [2010]).
*1128Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the plaintiff wife’s motion for an award of an attorney’s fee to defend against the prior appeal by the husband in this matrimonial action (see O’Shea v O’Shea, 93 NY2d 187, 190 [1999]; Bogannam v Bogannam, 60 AD3d 985, 987 [2009]; Prichep v Prichep, 52 AD3d 61, 65 [2008]; Garner v Garner, 46 AD3d 1258, 1259 [2007]; Matter of Vitek v Vitek, 170 AD2d 908, 910 [1991]; Delgado v Delgado, 160 AD2d 385, 386 [1990]; Carlan v Carlan, 112 AD2d 911 [1985]). Skelos, J.P., Covello, Balkin and Sgroi, JJ., concur.